Mr. Chief Justice Phillips, dissenting: I do not concur in this opinion. A motion for a change of venue made February 3, 1896, petition filed, which stated the knowledge of the prejudice of the judge first came to the petitioner February 3, 1896, and an affidavit attached, the jurat to which states that it was subscribed and sworn to on January 3,1896, on the face of the record and petition show there was a mere clerical error. In Doty v. Colton, 90 Ill. 453, there was an omission to attach the seal of the notary to the jurat, and there was a mistake in the date, and this court held “the mistake in the date of the attestation was a mere clerical error apparent on the face of it.” In Kruse v. Wilson, 79 Ill. 233, in speaking of a case in which the officer had failed to sign his name to the jurat, this court says (p. 237): “But this affidavit needs no amendment. All the facts and circumstances attending it show conclusively it was sworn to at the time it was signed. * * * If an oath was administered, and by the proper officer, as it assuredly was, the law was satisfied, and the mere omission of the clerk to put his name to an act which was done through him as the instrument, should not prejudice an innocent party who has done all he was required to do. The clerk’s omission to write his name where it should have been written was not the fault or neglect of the affiant. He signed and swore to the affidavit, * * * and it is the oath required by the statute.” The mistake of the notary was one so palpable as to correct itself. In the case of McKenzie v. Remington, 79 Ill. 388, in speaking of an instruction in which the word “plaintiff” was used instead of “defendant,” the court says: “The mistake is so palpable that it corrects itself upon the reading.” To the same effect is Nichols v. Mercer, 44 Ill. 250. The record shows the presiding judge must have known it was a mere clerical mistake, and the counsel who presented the petition desired to substitute a corrected one. There could have been no misunderstanding of the facts. The petitioner had a right to a change of venue if it believed the judge was prejudiced against it. If courts are to be trusted by and have the confidence of suitors, they must give every statutory right to such parties. Where a party to a suit believes the presiding judge is prejudiced against him, and presents a petition for a change of venue, and on the most hair-splitting, technical grounds the judge denies the petition and retains jurisdiction of the case, and requires such party to enter on a trial before him believing he cannot have justice, such practice is not calculated to win the respect and confidence of that party to the suit, particularly where he was defeated, as he expected to be. Appellant believed there was error in the ruling here, and so do I. Hence I cannot concur.